U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 American Exploration Corporation (Name of small business issuer in its charter) Nevada 98-0518266 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 6th Avenue SW, Suite 1520 Calgary, Alberta Canada T2P 0T8 (Address of principal executive offices) (403) 233-8484 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of May 20, 2013 Common Stock, $0.001 AMERICAN EXPLORATION CORPORATION (An Exploration Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related parties Short-term note payable Short-term notes payable – related parties Convertible notes – related party Advances from officer and Spotlight Total Current Liabilities Commitments and contingencies Stockholders’ Deficit Common stock, $0.001 par value, 2,100,000,000 shares authorized: 60,273,333 shares issued and outstanding, Additional paid-in capital Accumulated other comprehensive income ) Accumulated deficit during exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 AMERICAN EXPLORATION CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended March 31, 2013 and 2012 and For the Period from Inception (May 11, 2006) to March 31, 2013 (Unaudited) Period from Inception For the Three Months Ended March 31, (May 11, 2006) to March 31, Revenue $ - $ - $ - Operating Expenses General and administrative Depreciation and amortization expense - - Impairment - - Total Operating Expenses Loss from Operations ) ) ) Other Income (Expense) Interest expense ) ) ) Loss on sale of assets - - ) Other income - Total other income (expense) ) ) Net loss $ ) $ ) $ ) Other Comprehensive Loss Net loss on foreign currency translation ) $ ) $ ) Net comprehensive loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited financial statements 3 AMERICAN EXPLORATION CORPORATION (An Exploration Stage Company) STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2013 and 2012 and For the Period from Inception (May 11, 2006) to March 31, 2013 (Unaudited) For the Three Months Ended March 31, Period from Inception (May 11, 2006) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Depreciation and amortization expense - - Amortization of debt discount - - Share-based compensation Impairment Loss on sale of assets Changes in operating assets and liabilities: Accounts payable and accrued liabilities ) Accounts payable - related parties Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Website - - ) Acquisition of unproved oil and gas properties - - ) Net cash used in investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock and warrants - - Proceeds from notes payable - - Proceeds from notes payable - related parties - Proceeds from convertible debt - related parties - - Net cash provided by financing activities - Effect of exchange rate changes on cash ) 5 (Decrease) increase in cash during the period Cash, beginning of the period - Cash, end of the period $ $ $ Supplemental cash flow information: Income taxes paid $ - $ - $ - Interest paid $ - $ - $ - NON-CASH INVESTING AND FINANCING TRANSACTIONS Common stock issued for oil and gas property $ - $ - $ Cancellation of loan from director $ - $ - $ Cancellation of shares $ - $ - $ The accompanying notes are an integral part of these unaudited financial statements. 4 AMERICAN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited interim financial statements of American Exploration Corporation (the “Company” or “American”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. They do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for a complete financial presentation. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP"), have been included in the accompanying unaudited financial statements. Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. These financial statements should be read in conjunction with the audited financial statements and footnotes that are included as part of the Company’s Form 10-K for the year ended December 31, 2012. The Company was originally incorporated under the laws of the state of Nevada on May 11, 2006. The Company’s current focus is oil and gas exploration and development. The Company has limited operations, is considered an exploration stage company, and has had no revenues from operations to date. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include those regarding the recoverability of the Company’s unevaluated oil and gas properties and valuation of option and warrant transactions. Reclassification Certain amounts for prior periods have been reclassified to conform to the current period presentation. Income (Loss) per Common Share Basic net loss per common share is computed by dividing the net income (loss) attributable to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted net income per share is computed by dividing the net income attributable to common shareholders by the weighted-average number of common and common equivalent shares outstanding during the period. Common share equivalents included in the diluted computation represent shares issuable upon assumed exercise of stock options and warrants or the assumed conversion of convertible debt instruments, using the treasury stock and “if converted” method. For periods in which net losses are incurred, weighted average shares outstanding is the same for basic and diluted loss per share calculations, as the inclusion of common share equivalents would have an anti-dilutive effect. For the quarter ended March 31, 2013 and 2012, the dilutive effect of options to purchase 3,900,000 and 3,900,000 shares of common stock and warrants to purchase Nil and Nil shares of common stock, respectively, were excluded from the diluted earnings per share calculation because their effect would have been anti-dilutive. 5 Oil and Gas Properties, Full Cost Method The Company has elected to use the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells, including directly related overhead costs and related asset retirement costs, are capitalized. Under this method, all costs, including internal costs directly related to acquisition, exploration and development activities, are capitalized as oil and gas property costs on a country by country basis. Properties not subject to amortization consist of exploration and development costs which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired. The Company assesses the realizability of unproved properties on at least an annual basis or when there has been an indication that impairment in value may have occurred. Impairment of unproved properties is assessed based on management's intention with regard to future exploration and development of individually significant properties and the ability of the Company to obtain funds to finance such exploration and development. If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. In applying the full cost method, the Company performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the “estimated present value” of its proved reserves. The estimated present value of proved reserves is based upon future net revenues (after consideration of current economic and operating conditions at the end of the period) discounted at a 10 percent interest rate, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of March 31, 2013, the Company had no proved properties and the exploratory well on the Company’s properties has previously been fully impaired pending future development. Foreign Exchange and Currency Translation For the periods presented, the Company maintained cash accounts in Canadian and U.S. dollars, and incurred certain expenses denominated in Canadian dollars. The Company's functional and reporting currency is the U.S. dollar. Transactions denominated in foreign currencies are translated into U.S. dollars at exchange rates in effect on the date of the transactions. Assets and liabilities are translated using exchange rates at the end of each period. Exchange gains or losses on transactions are included in earnings. Adjustments resulting from the translation process are reported in a separate component of other comprehensive income and are not included in the determination of the results of operations. Comprehensive Income Accumulated other comprehensive income represents the accumulated balance of foreign currency translation adjustments. Stock-Based Compensation The Company measures the cost of employee services received in exchange for stock and stock options based on the grant date fair value of the awards. The Company determines the fair value of stock option grants using the Black-Scholes option pricing model. The Company determines the fair value of shares of non-vested stock (also commonly referred to as restricted stock) based on the last quoted price of our stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates, if historical forfeiture rates are available. Previously recognized compensation costs may be adjusted to reflect the actual forfeiture rate for the entire award at the end of the vesting period. Excess tax benefits, if any, are recognized as an addition to paid-in capital. 6 Subsequent Events The Company evaluated all material subsequent events from March 31, 2013 through the date of the issuance of these consolidated financial statements for disclosure consideration. Recent Accounting Pronouncements There were various accounting standards and interpretations issued recently, none of which are expected to have a material effect on the Company’s operations, financial position or cash flows. NOTE 2. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred net losses for the period from inception to March 31, 2013 of $7,857,110; has negative working capital of $1,088,555 at March 31, 2013; and is currently in default on certain outstanding debt obligations. Accordingly, there is substantial doubt as to the ability of the Company to continue as a going concern. The Company intends to fund initial operations through equity financing or debt arrangements. The ability of the Company to emerge from the exploration stage is dependent upon the Company’s successful efforts to raise sufficient capital and then attain profitable operations. There can be no assurances, however, that management’s expectations of future revenues will be realized. NOTE 3. SPOTLIGHT MERGER AGREEMENT Effective on February 12, 2013, the Company entered into a merger agreement (the “Spotlight Merger Agreement”) with Spotlight Innovation LLC, a limited liability company based in the State of Iowa ("Spotlight"). In accordance with the terms and provisions of the Spotlight Merger Agreement, all of the issued and outstanding membership interests of Spotlight (the "Membership Interests") will be converted into the right to receive an aggregate of 7,500,000 fully paid and non-assessable shares of its restricted common stock on a post reverse split basis. Certain conditions precedent must be satisfied prior to closing of the Spotlight Merger Agreement which include, but are not limited to, the following: (i) Spotlight shall have completed and be satisfied with its due diligence review of the Company; (ii) the Company shall have received financing in an amount of at least $237,500 on terms approved by our Board of Directors, which shall be utilized to pay off certain of our liabilities; (iii) the Company shall have completed a 100:1 reverse stock split of our common stock; (iv) the Company shall have amended its certificate of incorporation to change its name to Spotlight Innovation, Inc.; (v) the Company shall have received approval from a majority of its shareholders of the Merger Agreement and the transactions contemplated therein; (vi) the current Board of Directors shall appoint Cris Grunewald as the sole member of the Board of Directors and the President/Chief Executive Officer and Secretary and a person to be designated by Spotlight as the Treasurer/Chief Financial Officer; and (vii) the Company’s current officers and directors shall resign upon closing of the transactions contemplated in the Merger Agreement. There is no guarantee the transaction contemplated in the Spotlight Merger Agreement will close, and if it does, when it will close, or that the operations of Spotlight will be successful . Spotlight was founded to identify, validate and finance healthcare-focused companies founded for the purpose of commercializing intellectual property developed by major centers of academia in the United States. Spotlight provides strategic partners the opportunity to participate in the financing of a preferred search for, acquisition of, and/or funding of companies holding licenses for the commericalization of intellectual property developed by academic institutions. The principals of Spotlight have been involved in all stages of the commercialization of healthcare intellectual property over the last eight years. 7 NOTE 4. RELATED PARTY TRANSACTIONS Accounts Payable – Related Parties As of March 31, 2013, the Company owed $502,000 ofcompensation to its CEO and CFO. Short-term Notes Payable – Directors As of March 31, 2013, former directors of the Company had outstanding loans to the Company of $88,345 that were used to pay operating expenses of the Company. Average interest of 10% per annum has been accrued to the lenders and the loans are due upon demand. All of these loans are unsecured and no interest has been paid to date. Accrued interest as of March 31, 2013, was $34,265. Convertible Note – Related Party A 5% unsecured convertible debenture, due January 13, 2010, was also issued by the Company to a related party on October 13, 2009 for CDN $100,000 (USD $101,765). The unpaid principal amount can be converted at the option of the holder, into common stock at the price of $0.50 per share. The convertible note was not redeemed or converted at the maturity date, is currently in default and is still accruing interest. Accrued interest as of March 31, 2013 was $16,492. Short-term Notes Payable - Mainland Resources In September 2010, the Company borrowed $60,000 from Mainland Resources to pay the Company’s operating costs during the merger period. The note bears interest at 12% and was due on December 31, 2010. The Company entered into multiple extensions of the note during the period the Company was contemplating its merger with Mainland. On December 21, 2011, the Company and Mainland Resources entered into a new promissory note (the “New Promissory Note”), which superseded and replaced the Original Promissory Note. The New Promissory Note evidenced the Corporation’s current obligation to pay to Mainland Resources $77,400, comprised of $60,000 in principal and $17,400 in accrued interest. The New Promissory Note is due on demand and bears interest at 12% per annum. As of March 31, 2013, through the date of this filing, the Company has not received a demand notice from Mainland Resources for payment on this note payable. Advances from Officer and Spotlight As of March 31, 2013, the Company’s CEO has made total advances to the Company of $23,433. The Company also owed $10,550 in advances from Spotlight. As of March 31, 2013, through the date of this filing, the Company has not received a demand notice from any of the related party lenders noted above for payment on these notes payable. NOTE 5. NOTES PAYABLE From June 2010 to December 2011, the Company entered the following notes with the same unrelated third party: 8 Date Stated Original Of Interest Principal Due Note Rate Amount Date Default Promissory Note #1 06/02/10 5 % $ On Demand No #2 02/04/11 5 % On Demand No #3 05/04/11 5 % On Demand No #4 08/11/11 10 % On Demand No #5 12/05/11 10 % On Demand No On April 28, 2012, the Company borrowed $30,000 pursuant to a note payable agreement with another unrelated third party. The note is due on demand and accrues interest at 10% per annum. As of March 31, 2013, and through the date of this filing, the Company has not received a demand notice from the lender noted above for payment of principal or interest on these notes payable. NOTE 6. INCOME TAXES Deferred income taxes are provided on a liability method whereby deferred tax assets and liabilities are established for the difference between the financial reporting and income tax basis of assets and liabilities as well as operating loss and tax credit carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Realization of deferred tax assets is dependent upon sufficient future taxable income during the period that deductible temporary differences and carry-forwards are expected to be available to reduce taxable income. At March 31, 2013, the Company’s deferred tax assets consist primarily of net operating loss carry forwards. For the three months ended March 31, 2013, the material reconciling items between the tax benefit computed at the statutory rate and the actual benefit recognized in the financial statements consisted of expenses related to share-based compensation and the change in the valuation allowance during the applicable period. At March 31, 2013, the Company has recorded a 100% valuation allowance as management believes it is likely that any deferred tax assets will not be realized. As of March 31, 2013 and December 31, 2012, the Company has a net operating loss carry forward of approximately $5.8 million and $5.7 million, respectively, which will expire between years 2026 and 2032. Due to the change in ownership provisions of the Tax Reform Act of 1986, the Company’s net operating loss carry forwards could be subject to annual limitations should a change in ownership occur. NOTE 7. EQUITY TRANSACTIONS Common Stock: The Company did not have any common stock activities during the three months ended March 31, 2013 and 2012. Stock Option: In September 2009, the Company adopted the 2009 Stock Option Plan (“2009 Plan”). The 2009 Plan allows the Company to issue options to officers, directors and employees, as well as consultants, to purchase up to 7,000,000 shares of common stock. During September 2009, the following options were granted: · 1,000,000 options to the Company’s Chief Executive Officer, who is also a director of the Company. · 1,150,000 options to three Directors of the Company · 150,000 options to the Company’s Chief Financial Officer · 400,000 options to three consultants to the Company 9 All the options granted have an exercise price of $0.80 per share and a 10 year life. With the exception of 50,000 options granted to a consultant that vested immediately, one third of the options granted vested at the date of grant, with the remainder vesting in equal parts in September 2012 and September 2015. The Company recognized stock-based compensation expense of $69,193 related to these options during the three-month periods ended March 31, 2013 and 2012. On March 14, 2011, 100,000 options with an exercise price of $0.13 per share, a ten year life and immediate vesting were granted to two directors of the Company. The fair value of the options granted was $14,928, or $0.15 per share, and was calculated in accordance with the Black-Scholes valuation model based on the following assumptions: (a) risk free interest rate 3.36%, (b) expected volatility of 173.17% (c) expected life of 5 years, and (d) zero expected future dividends. These options vested immediately and $14,928 of share-based compensation was recognized during the six months ended June 30, 2011 related to this option grant. On April 20, 2011, 800,000 options were granted to two directors, 150,000 options were granted to the Chief Financial Officer, and 150,000 options were granted to legal counsel of the Company. These options had an exercise price of $0.09 per share, a ten year life and vested immediately. The fair value of the options granted was $99,231, or $0.01 per share, and was calculated in accordance with the Black-Scholes valuation model based on the following assumptions: (a) risk free interest rate 3.43%, (b) expected volatility of 171.00% (c) expected life of 5 years, and (d) zero expected future dividends. These options vested immediately. The options qualify as ‘plain vanilla’ under the accounting literature and therefore, the expected life has been calculated pursuant to the provisions of Staff Accounting Bulletin No. 107. A summary of stock option activity for the three months ended March 31 2013 is presented below: Options Weighted-Average Exercise Price Aggregate Intrinsic Value Outstanding at January 1, 2012 $ $ - Granted - - - Exercised - - - Expired - - - Outstanding at March 31, 2013 $ $ - Exercisable at March 31, 2013 $ $ - The Company recognized total stock-based compensation expense of $69,192 related to these options during the quarter ended March 31, 2013. As of March 31, 2013, the total unrecognized stock-based compensation expense related to non-vested stock options was $484,354. The unrecognized stock-based compensation is expected to be ratably amortized to expense over a weighted average period of 2.46 years. The weighted average remaining contractual term of the outstanding options and exercisable options at March 31, 2013 is 6.96 years. Stock Warrant: There were no stock warrant activities during the three months ended March 31, 2013 and 2012. As of March 31, 2013, there were no stock warrants outstanding. NOTE 8. SUBSEQUENT EVENTS Subsequent to the reporting period, Spotlight Innovation LLC advanced $4,450 to American Exploration to cover short term expenses. The advances are due on demand and bear no interest. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL American Exploration Corporation was incorporated under the laws of the State of Nevada on May 11, 2006 under the name of Minhas Energy Consultants, Inc. Previously, we were engaged in the business of providing professional engineering consulting services to the oil and gas industry, including clients such as petroleum and natural gas companies, oilfield service companies, utilities and manufacturing companies with petroleum and/or natural gas interests and government agencies. After the effective date of March 14, 2007 of our registration statement filed with the Securities and Exchange Commission on March 5, 2007, we commenced trading on the Over-the-Counter Bulletin Board. On August 6, 2008, with the approval of our Board of Directors, we merged with our subsidiary, American Exploration Corporation, and amended our Articles of Incorporation to change our name to “American Exploration Corporation.” We currently are a natural resource exploration and production company engaged in the acquisition, exploration and development of oil and gas properties in the United States and within North America. Effective at the opening for trading on August 19, 2008, our trading symbol for our shares traded on the Over-the-Counter Bulletin Board changed to “AEXP.OB.” Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "American Exploration," refers to American Exploration Corporation. CURRENT BUSINESS OPERATIONS We have been an exploration stage company engaged in the acquisition, exploration and development of oil and gas properties in North America, primarily in the United States. Our primary focus was the acquisition of mineral leases located in Mississippi. However, we anticipate changing our business operations as described below (see Section entitled “Spotlight Merger Agreement”), which shall include commercialization of healthcare intellectual property. Spotlight Merger Agreement Effective on February 12, 2013, we entered into a merger agreement (the “Spotlight Merger Agreement”) with Spotlight Innovation LLC, a limited liability company based in the State of Iowa ("Spotlight"). In accordance with the terms and provisions of the Spotlight Merger Agreement, all of the issued and outstanding membership interests of Spotlight (the "Membership Interests") will be converted into the right to receive an aggregate of 7,500,000 fully paid and non-assessable shares of our restricted common stock on a post reverse split basis. Certain conditions precedent must be satisfied prior to closing of the Spotlight Merger Agreement which include, but are not limited to, the following: (i) Spotlight shall have completed and be satisfied with its due diligence review of us; (ii) we shall have received financing in an amount of at least $237,500 on terms approved by our Board of Directors, which shall be utilized to pay off certain of our liabilities; (iii) we shall have completed a 100:1 reverse stock split of our common stock; (iv) we shall have amended our certificate of incorporation to change our name to Spotlight Innovation, Inc.; (v) we shall have received approval from a majority of our shareholders of the Merger Agreement and the transactions contemplated therein; (vi) the current Board of Directors shall appoint Cris Grunewald as the sole member of the Board of Directors and the President/Chief Executive Officer and Secretary and a person to be designated by Spotlight as the Treasurer/Chief Financial Officer; and (vii) our current officers and directors shall resign upon closing of the transactions contemplated in the Merger Agreement. There is no guarantee the transaction contemplated in the Spotlight Merger Agreement will close, and if it does, when it will close, or that the operations of Spotlight will be successful . 11 Spotlight was founded to identify, validate and finance healthcare-focused companies founded for the purpose of commercializing intellectual property developed by major centers of academia in the United States. Spotlight provides strategic partners the opportunity to participate in the financing of a preferred search for, acquisition of, and/or funding of companies holding licenses for the commericalization of intellectual property developed by academic institutions. The principals of Spotlight have been involved in all stages of the commercialization of healthcare intellectual property over the last eight years. RESULTS OF OPERATIONS The following discussion should be read in conjunction with our unaudited financial statements and the related notes that appear elsewhere in this Quarterly Report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this Quarterly Report. Our reviewed financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. We are an exploration stage company and have not generated any revenue to date. We have incurred recurring losses since inception. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We believe we will require additional capital to meet our long-term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Three Month Period Ended March 31, 2013 Compared to Three Month Period Ended March 31, 2012. Our net comprehensive loss for the three month period ended March 31, 2013 was $141,424 compared to a net loss of $150,558 during the three month period ended March 31, 2012, a decrease of $9,134. We generated no revenue for the three month periods ended March 31, 2013 and March 31, 2012, respectively. During the three month period ended March 31, 2013, we incurred operating expenses of $132,983 compared to $144,680 incurred during the three month period ended March 31, 2012, a decrease of $11,697. During the three month period ended March 31, 2013, general and administrative expenses consisted of professional fees of $10,357 (2012: $19,667), which included legal, auditor, edgarizing and transfer agent fees, stock based compensation of $69,193 (2012: $69,193) and salary expense of $53,250 (2012: $53,250). Operating expenses substantially decreased during the three month period ended March 31, 2013 generally due to reduced corporate activity. During the three month period ended March 31, 2013, we incurred interest expense of $8,441 (2012: $7,678). The increase in interest expense was a direct result of the increase in borrowings compared to prior year. During the three month period ended March 31, 2013, other income of $-0- was recognized compared to $1,800 during the three month period ended March 31, 2012. Our comprehensive net loss and loss per share during the three month period ended March 31, 2013 was $148,991 or $0.00 per share compared to a comprehensive net loss and loss per share of $152,149 or $0.00 per share during the three month period ended March 31, 2012. The weighted average number of shares outstanding was 60,273,333 for the three months ended March 31, 2013 and March 31, 2012. 12 LIQUIDITY AND CAPITAL RESOURCES As of March 31, 2013, our current assets were $3,969 and our current liabilities were $1,092,524, which resulted in a working capital deficit of $1,088,555. As of March 31, 2013, current assets were comprised of $3,969 in cash and cash equivalents and current liabilities were comprised of: (i) $52,983 in accounts payable and accrued liabilities; (ii) $570,488 in accounts payable–related parties; (iii) $185,000 in short-term notes payable; (iv) $148,345 in short-term notes payable – related parties; (v) $101,765 in convertible notes payable – related party; and (vi) $33,983 in advances from officer. As of March 31, 2013, our total assets were $3,969 comprised of current assets. The decrease in total assets during the three month period ended March 31, 2013 from fiscal year ended December 31, 2012 was primarily due to payments made to vendors during the first quarter of 2013. As of March 31, 2013, our total liabilities were $1,092,524 comprised entirely of current liabilities. The increase in liabilities during the three month period ended March 31, 2013 from fiscal year ended December 31, 2012 was primarily due to the increase in accounts payable – related parties for accrued salaries to our CEO and CFO. Stockholders’ deficit increased from $1,012,000 as of December 31, 2012 to $1,088,555 as of March 31, 2013. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities due to a lack of a source of revenues. For the three month period ended March 31, 2013, net cash flows used in operating activities was $5,095 compared to $14,809 used during the three month period ended March 31, 2012. Net cash flows used in operating activities consisted primarily of a net loss of $141,424 (2012: $150,558), which was offset by $69,193 (2012: $69,193) in share-based compensation, $8,642 (2012: $5,562 in change in accounts payable and accrued liabilities and $58,495 (2012: $60,994) in change in accounts payable - related parties. Cash Flows from Investing Activities For the three month periods ended March 31, 2013 and 2012, net cash flows related to investing activities was $0. Cash Flows from Financing Activities We have financed our operations primarily from debt or the issuance of equity instruments. For the three month periods ended March 31, 2013 and March 31, 2012, net cash flows provided from financing activities was $7,050 and $-0-, respectively . PLAN OF OPERATION AND FUNDING A substantial portion of the three month period ended March 31, 2013 was dedicated to negotiating and consummating the Spotlight Merger Agreement. We also sought to identify financing partners with the intent of conducting a private placement to raise funds to advance exploration and development on the lands in Mississippi and for the participation in the drilling of a well on those lands. In the event the Spotlight Merger Agreement is consummated, possible further advances from related parties and the sale of securities will be required to fund our operations over the next six months. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In the event the Spotlight Merger Agreement is consummated and in connection with our future business plan, management anticipates additional increases in operating expenses and capital expenditures relating to commencing and structuring new business operations. We would finance these expenses with further issuances of equity securities and debt issuances. We expect we would need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities could result in dilution to our current shareholders. Further, such securities may have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. 13 MATERIAL COMMITMENTS Debt Maturities Schedule Date Stated Original of Interest Principal Due Note Rate Amount Date Default Promissory Note #1 6/2/2010 5 % $ On Demand No #2 2/4/2011 5 % $ On Demand No #3 5/4/2011 5 % $ On Demand No #4 8/11/2011 10 % $ On Demand No #5 12/5/2011 10 % $ On Demand No #6 4/28/2012 10 % $ On Demand No Short-Term Debt - Related Parties #7 8/16/2009 10 % $ On Demand No #8 5/29/2009 10 % $ On Demand No #9 6/5/2009 10 % $ On Demand No Mainland Resources (A) 9/27/2010 12 % $ On Demand No Advance from officer and Spotlight Various N/A $ On Demand No Convertible Notes Payable – Related Party Debenture (B) 10/13/2009 5 % $ 1/13/2010 Yes As of the date of this Quarterly Report, we are negotiating a settlement with all creditors regarding payment provisions. Promissory Notes A future material commitment during fiscal year 2012 relates to those certain unsecured promissory notes entered into by us as follows (i) December 5, 2011 in the amount of $20,000 with a related party bearing interest at the rate of 10% per annum with principal and interest due on demand; (ii) August 11, 2011 in the amount of $20,000 with a related party bearing interest at the rate of 10% per annum with principal and interest due on demand; (iii) May 3, 2011 in the amount of $35,000 with a related party bearing interest at the rate of 5% per annum with principal and interest due on demand; (iv) February 4, 2011 in the amount of $30,000 with a related party bearing interest at the rate of 5% per annum with principal and interest due on demand; and (v) June 2, 2010 in the amount of $50,000 with an unrelated third party. 14 Related Parties (A) Mainland Resources Note In connection with the Merger Agreement, we previously entered into that certain promissory note dated September 27, 2010 with Mainland Resources, which was amended by amendment no. 1 dated December 23, 2010, amendment no. 2 dated March 30, 2011, amendment no. 3 thereto dated May 17, 2011, amendment no. 4 dated August 18, 2011 and amendment no. 5 dated October 31, 2011, (as amended being collectively, the “Original Promissory Note”). The Original Promissory Note evidenced monies advanced by Mainland Resources to us in order to assist us with various costs associated with the completion of the proposed merger between us and Mainland Resources pursuant to the terms and provisions of the Merger Agreement. In accordance with the terms and conditions of the Termination and Release Agreement, we entered into a new promissory note dated December 31, 2011 with Mainland Resources (the “New Promissory Note”), which superseded and replaced the Original Promissory Note. The New Promissory Note evidenced our current obligation to pay to Mainland Resources $77,400, comprised of $60,000 in principal and $17,400 in accrued interest. As of the date of this Quarterly Report, we are negotiating a settlement with all creditors regarding payment provisions. (B) Convertible Notes Payable Effective on October 13, 2009, our Board of Directors authorized the execution of a 5% convertible debenture in the principal amount of $100,765 (the “Debenture”) with DMS Ltd. (“DMS”).In accordance with the terms and provisions of the Debenture: (i) accrues interest at the rate of 5% per annum; (ii) the maturity date for repayment is the earlier of: (a) that date when we are able to meet the insolvency test (i.e., when we have sufficient funds in our cash account to meet our obligations as they arise on a daily basis, which shall be determined by management in good faith); or (b) January 13, 2010; and (iii) DMS has the right at any time to convert the unpaid principal amount of the Debenture into shares of our common stock at the price of $0.50 per share. The conditions above were not met and the note is in default. Director Loans As of March 31, 2013, our directors had outstanding loans to us in the aggregate amount of $88,334 which amounts were used to pay our operating costs. Average interest of 10% per annum has been accrued to the lenders and the loans are due upon demand. All of the loans are unsecured and no interest has been paid to date. During the three month period ended March 31, 2013, our Chief Executive Officer made advances of $23,433 to us. These advances are due on demand and accrue no interest.We also owe $10,550 to Spotlight for advances made to the Company. As of March 31, 2013, we have not received a demand notice from any of the related party lenders for payment on the notes payable. 15 PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN There is substantial doubt about our ability to continue as a going concern. The financial statements have been prepared assuming that we will continue as a going concern, which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. ITEM III. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk represents the risk of loss that may impact our financial position, results of operations or cash flows due to adverse change in foreign currency and interest rates. Exchange Rate Our reporting currency is United States Dollars (“USD”). In the event we acquire any properties outside of the United States, the fluctuation of exchange rates may have positive or negative impacts on our results of operations. Interest Rate Interest rates in the United States are generally stable. Any potential future loans will relate mainly to acquisition of properties and will be mainly short-term. However, our debt may be likely to rise in connection with expansion and if interest rates were to rise at the same time, this could have a significant impact on our operating and financing activities. We have not entered into derivative contracts either to hedge existing risks for speculative purposes. 16 ITEM IV. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES We have performed an evaluation under the supervision and with the participation of our management, including our Chief Executive Officer (CEO) and Chief Financial Officer (CFO), of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this Quarterly Report. Based on that evaluation, our management, including our CEO and CFO, concluded that our disclosure controls and procedures were not effective as of March 31, 2013 to provide reasonable assurance that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. We identified a material weakness in our internal control over financial reporting primarily attributable to limited accounting and SEC reporting expertise within the Company. Due to our exploration stage, we have limited financial ability to remedy this staffing deficiency at this time; however, we will add additional accounting and SEC reporting expertise in the future as funds permit. CHANGES IN INTERNAL CONTROLS No significant changes were implemented in our internal controls over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. AUDIT COMMITTEE Our Board of Directors has not established an audit committee. The respective role of an audit committee has been conducted by our Board of Directors. In the event the Spotlight Merger Agreement is consummated, we intend to establish an audit committee during the fiscal year 2013. When established, the audit committee's primary function will be to provide advice with respect to our financial matters and to assist our Board of Directors in fulfilling its oversight responsibilities regarding finance, accounting, and legal compliance. The audit committee's primary duties and responsibilities will be to: (i) serve as an independent and objective party to monitor our financial reporting process and internal control system; (ii) review and appraise the audit efforts of our independent accountants; (iii) evaluate our quarterly financial performance as well as its compliance with laws and regulations; (iv) oversee management's establishment and enforcement of financial policies and business practices; and (v) provide an open avenue of communication among the independent accountants, management and our Board of Directors. 17 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. ITEM IA. RISK FACTORS No report required ITEM 2. UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS No report required. ITEM 3. DEFAULTS UPON SENIOR SECURITIES No report required. ITEM 4. MINE SAFETY DISCLOSURES No report required. ITEM 5. OTHER INFORMATION No report required. 18 ITEM 6. EXHIBITS The following exhibits are filed as part of this Quarterly Report. EXHIBIT NO. DOCUMENT Articles of Incorporation (1) Articles of Incorporation as amended. Articles of Merger between Minhas Energy Consultants and American Energy Corp. (2) Bylaws (1) Option Agreement between American Energy Corporation and Westrock Land Corporation dated October 2008. (3) 5% Convertible Debenture dated October 13, 2009 between American Exploration Corporation and DMS Ltd. (4) Stock Option Plan of American Exploration Corporation dated September 14, 2009. (5) Merger Agreement and Plan of Merger dated March , 2010 between American Exploration Corporation and Mainland Resources Inc. Merger Agreement dated February 15, 2013 between American Exploration Corp. and Spotlight Innovations LLC. (8) 16. 1 Letter from Moore & Associates dated August 11, 2009. (6) 16. 2 Letter from Seale & Beers, CPAs dated November 2, 2009. (7) Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of the Securities Exchange Act. Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of the Securities Exchange Act. Certification of Chief Executive Officer and Chief Financial Officer Under Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act. 19 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document (1) Incorporated by reference from our Registration Statement on Form SB-2 filed with the Commission on March 5, 2006. (2) Incorporated by reference from our Current Report on Form 8-K filed with the Commission on August 8, 2008. (3) Incorporated by reference from our Current Report on Form 8-K filed with the Commission on November 6, 2008 and our Amendment No. 1 to Current Report filed with the Commission on January 25, 2009. (4) Incorporated by reference from Form Current Report on Form 8-K filed with the Commission on October 19, 2009. (5)Incorporated by reference from Quarterly Report on Form 10-Q filed with the Commission on November 20, 2009. (6)Incorporated by reference from Current Report on Form 8-K filed with the Commission on August 17, 2009. (7)Incorporation by referenced from Current Report on Form 8-K filed with the Commission November 4, 2009. (8) Incorporation by reference from Current Report on Form 8-K filed with the Commission February 15, 2013. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 20 AMERICAN EXPLORATION CORPORATION SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN EXPLORATION CORPORATION Dated: May 20, 2013 By: /s/ STEVE HARDING Steve Harding, President/Chief Executive Officer Dated: May 20, 2013 By: /s/ BRIAN MANKO Brian Manko, Chief Financial Officer 21
